 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     MICHAEL VALDEZ,                                    Case No. 1:17-cv-00430-LJO-SAB
11
                    Plaintiff,                          ORDER DENYING DEFENDANTS’
12                                                      MOTION FOR PROTECTIVE ORDER
            v.                                          WITHOUT PREJUDICE AND VACATING
13                                                      HEARING
     LARRY LEEDS, et al.,
14                                                      (ECF No. 89, 92)
                    Defendants.
15

16

17          On February 14, 2019, Defendants Hanford Police Department, Larry Leeds, Patrick

18 Jurdon, Dale Williams, Christifer Barker, and Jarred Cotta (“Defendants”) filed a motion for a

19 protective order. (ECF No. 89.) Plaintiff Michael Valdez filed an opposition on February 20,
20 2019, and Defendants filed a reply on February 26, 2019. (ECF Nos. 90, 91.)

21          Defendants did not file a joint statement seven days prior to the hearing date as required

22 by the Local Rules of the Eastern District of California. L.R. 251(a). On March 8, 2019, the

23 Court issued an order continuing the hearing on the motion from March 13, 2019, to March 20,

24 2019, and ordering the parties to meet and confer pursuant to Local Rule 251(b), and then file a

25 joint statement pursuant to Local Rule 251(c) or an affidavit pursuant to Local Rule 251(d) at

26 least seven days prior to the hearing. (ECF No. 92.) In the Court’s March 8, 2019 order, it was
27 also noted that the exhibits referenced in the Defendants’ motion were not in fact attached to the

28 motion. (ECF No. 89.)


                                                    1
 1          Following the Court’s order, on March 8, 2019, Defendants filed a statement of errata

 2 attaching the missing exhibits. (ECF No. 93.) However, as of the entry of this order, Defendants

 3 have failed to file a joint statement or an affidavit as required by Local Rules, and as ordered by

 4 the Court on March 8, 2019. (ECF No. 92.) Pursuant to the Local Rules, a motion for a

 5 protective order “shall not be heard unless” the parties meet and confer and file a joint statement

 6 detailing the issues in dispute, or the moving party files an affidavit describing why, after a good

 7 faith effort, the opposing party refused to meet and confer or participate in the drafting of the

 8 joint statement. L.R. 251(b)-(d). Under the Local Rules, the hearing may be dropped from the

 9 calendar without prejudice if the joint statement or an affidavit is not filed at least seven days

10 before the scheduled hearing date. L.R. 251(a). Additionally, in the Court’s March 8, 2019

11 order, the Court stated that “[t]he failure to comply with Local Rule 251 and this order will result

12 in the denial of the motion. Further, the Court will not find good cause to extend the discovery

13 deadlines due to the failure to comply with Rule 251 or this order.” (ECF No. 92.)

14          Based on the foregoing, IT IS HEREBY ORDERED that:

15          1.      Defendants’ motion for a protective order (ECF No. 89) is DENIED WITHOUT

16                  PREJUDICE; and

17          2.      The hearing on Defendants’ motion for a protective order (ECF No. 89), currently

18                  set for March 20, 2019, at 10:00 a.m. before the undersigned in Courtroom 9 is

19                  hereby VACATED.

20
     IT IS SO ORDERED.
21

22 Dated:        March 14, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                     2
